Exhibit 10.5


MINDBODY, INC.
2015 EQUITY INCENTIVE PLAN
1.Purposes of the Plan. The purposes of this Plan are:
•
to attract and retain the best available personnel for positions of substantial
responsibility,

•
to provide additional incentive to Employees, Directors and Consultants, and

•
to promote the success of the Company’s business.

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units and Performance Shares.
2.    Definitions. As used herein, the following definitions will apply:
(a)    “Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.
(b)    “Applicable Laws” means the requirements relating to the administration
of equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.
(c)    “Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Units or Performance Shares.
(d)    “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.
(e)    “Board” means the Board of Directors of the Company.
(f)    “Change in Control” means the occurrence of any of the following events:
(i)    A change in the ownership of the Company which occurs on the date that
any one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection, the acquisition of additional stock by any one Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company will not be considered a Change in Control. Further, if the
stockholders of the Company immediately before such change in ownership continue
to retain immediately after the change in ownership, in substantially the same
proportions as their ownership of shares of the Company’s voting stock
immediately prior to the change in ownership, direct or indirect beneficial
ownership of fifty percent (50%) or more of the total voting power of the stock
of the Company or of the ultimate parent entity of the Company, such event shall
not be considered a Change in Control under this subsection (i). For this
purpose, indirect beneficial ownership shall include, without limitation, an
interest resulting from ownership of the voting securities of one or more
corporations or other business entities which own the Company, as the case may
be, either directly or through one or more subsidiary corporations or other
business entities; or
(ii)    A change in the effective control of the Company which occurs on the
date that a majority of members of the Board is replaced during any twelve
(12) month period by Directors whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election.


-1-

--------------------------------------------------------------------------------




For purposes of this subsection (ii), if any Person is considered to be in
effective control of the Company, the acquisition of additional control of the
Company by the same Person will not be considered a Change in Control; or
(iii)    A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (iii), the following will not constitute a change in the ownership of
a substantial portion of the Company’s assets: (A) a transfer to an entity that
is controlled by the Company’s stockholders immediately after the transfer, or
(B) a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or
(4) an entity, at least fifty percent (50%) of the total value or voting power
of which is owned, directly or indirectly, by a Person described in this
subsection (iii)(B)(3). For purposes of this subsection (iii), gross fair market
value means the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.
For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.
Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
(g)    “Code” means the Internal Revenue Code of 1986, as amended. Reference to
a specific section of the Code or regulation thereunder shall include such
section or regulation, any valid regulation promulgated under such section, and
any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
(h)    “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board, or a duly authorized
committee of the Board, in accordance with Section 4 hereof.
(i)    “Common Stock” means the Class A common stock of the Company.
(j)    “Company” means MINDBODY, Inc., a Delaware corporation, or any successor
thereto.
(k)    “Consultant” means any natural person, including an advisor, engaged by
the Company or a Parent or Subsidiary to render bona fide services to such
entity, provided the services (i) are not in connection with the offer or sale
of securities in a capital-raising transaction, and (ii) do not directly promote
or maintain a market for the Company’s securities, in each case, within the
meaning of Form S-8 promulgated under the Securities Act, and provided, further,
that a Consultant will include only those persons to whom the issuance of Shares
may be registered under Form S-8 promulgated under the Securities Act.
(l)    “Director” means a member of the Board.


-2-

--------------------------------------------------------------------------------




(m)    “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.
(n)    “Employee” means any person, including Officers and Directors, employed
by the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.
(o)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(p)    “Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for awards of the same type (which may have
higher or lower exercise prices and different terms), awards of a different
type, and/or cash, (ii) Participants would have the opportunity to transfer any
outstanding Awards to a financial institution or other person or entity selected
by the Administrator, and/or (iii) the exercise price of an outstanding Award is
increased or reduced. The Administrator will determine the terms and conditions
of any Exchange Program in its sole discretion.
(q)    “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
(i)    If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the New York Stock
Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market or the
NASDAQ Capital Market of The NASDAQ Stock Market, its Fair Market Value will be
the closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or system on the day of determination, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;
(ii)    If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share
will be the mean between the high bid and low asked prices for the Common Stock
on the day of determination (or, if no bids and asks were reported on that date,
as applicable, on the last trading date such bids and asks were reported), as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;
(iii)    For purposes of any Awards granted on the Registration Date, the Fair
Market Value will be the initial price to the public as set forth in the final
prospectus included within the registration statement on Form S-1 filed with the
Securities and Exchange Commission for the initial public offering of the Common
Stock; or
(iv)    In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.
(r)    “Fiscal Year” means the fiscal year of the Company.
(s)    “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
(t)    “Inside Director” means a Director who is an Employee.
(u)    “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.
(v)    “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
(w)    “Option” means a stock option granted pursuant to the Plan.


-3-

--------------------------------------------------------------------------------




(x)    “Outside Director” means a Director who is not an Employee.
(y)    “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.
(z)    “Participant” means the holder of an outstanding Award.
(aa)    “Performance Share” means an Award denominated in Shares which may be
earned in whole or in part upon attainment of performance goals or other vesting
criteria as the Administrator may determine pursuant to Section 10.
(bb)    “Performance Unit” means an Award which may be earned in whole or in
part upon attainment of performance goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 10.
(cc)    “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. Such restrictions may be based
on the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.
(dd)    “Plan” means this MINDBODY, Inc. 2015 Equity Incentive Plan.
(ee)    “Registration Date” means the effective date of the first registration
statement that is filed by the Company and declared effective pursuant to
Section 12(g) of the Exchange Act, with respect to any class of the Company’s
securities.
(ff)    “Restricted Stock” means Shares issued pursuant to a Restricted Stock
award under Section 7 of the Plan, or issued pursuant to the early exercise of
an Option.
(gg)    “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 8. Each
Restricted Stock Unit represents an unfunded and unsecured obligation of the
Company.
(hh)    “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.
(ii)    “Section 16(b)” means Section 16(b) of the Exchange Act.
(jj)    “Service Provider” means an Employee, Director or Consultant.
(kk)    “Share” means a share of the Common Stock, as adjusted in accordance
with Section 14 of the Plan.
(ll)    “Stock Appreciation Right” means an Award, granted alone or in
connection with an Option, that pursuant to Section 9 is designated as a Stock
Appreciation Right.
(mm)    “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
3.    Stock Subject to the Plan.
(a)    Stock Subject to the Plan. Subject to the provisions of Section 14 of the
Plan and the automatic increase set forth in Section 3(b), the maximum aggregate
number of Shares that may be issued under the Plan is (i) 4,698,818 Shares, plus
(ii) a number of Shares equal to the number of shares of the Company’s Class B
common stock subject to stock options or similar awards granted under the 2009
Stock Option Plan (the “2009 Plan”) that, after the Registration Date, expire or
otherwise terminate without having been exercised in full and Shares equal to
the


-4-

--------------------------------------------------------------------------------




number of shares of the Company’s Class B common stock issued pursuant to awards
granted under the 2009 Plan that, after the Registration Date, are forfeited to
or repurchased by the Company, with the maximum number of Shares to be added to
the Plan pursuant to clause (ii) equals to 4,439,615 Shares. In addition, Shares
may become available for issuance under the Plan pursuant to Sections 3(b) and
3(c). The Shares may be authorized, but unissued, or reacquired Common Stock.
(b)    Automatic Share Reserve Increase. Subject to the provisions of Section 14
of the Plan, the number of Shares available for issuance under the Plan will be
increased on the first day of each Fiscal Year beginning with the 2016 Fiscal
Year, in an amount equal to the least of (i) 3,915,682 Shares, (ii) a number of
Shares equal to five percent (5%) of the outstanding shares of all classes of
the Company’s common stock on the last day of the immediately preceding Fiscal
Year, or (iii) such number of Shares determined by the Board.
(c)    Lapsed Awards. If an Award expires or becomes unexercisable without
having been exercised in full, is surrendered pursuant to an Exchange Program,
or, with respect to Restricted Stock, Restricted Stock Units, Performance Units
or Performance Shares, is forfeited to or repurchased by the Company due to
failure to vest, the unpurchased Shares (or for Awards other than Options or
Stock Appreciation Rights the forfeited or repurchased Shares), which were
subject thereto will become available for future grant or sale under the Plan
(unless the Plan has terminated). With respect to Stock Appreciation Rights,
only Shares actually issued (i.e., the net Shares issued) pursuant to a Stock
Appreciation Right will cease to be available under the Plan; all remaining
Shares under Stock Appreciation Rights will remain available for future grant or
sale under the Plan (unless the Plan has terminated). Shares that have actually
been issued under the Plan under any Award will not be returned to the Plan and
will not become available for future distribution under the Plan; provided,
however, that if Shares issued pursuant to Awards of Restricted Stock,
Restricted Stock Units, Performance Shares or Performance Units are repurchased
by the Company or are forfeited to the Company, such Shares will become
available for future grant under the Plan. Shares used to pay the exercise price
of an Award or to satisfy the tax withholding obligations related to an Award
will become available for future grant or sale under the Plan. To the extent an
Award under the Plan is paid out in cash rather than Shares, such cash payment
will not result in reducing the number of Shares available for issuance under
the Plan. Notwithstanding the foregoing and, subject to adjustment as provided
in Section 14, the maximum number of Shares that may be issued upon the exercise
of Incentive Stock Options will equal the aggregate Share number stated in
Section 3(a), plus, to the extent allowable under Section 422 of the Code and
the Treasury Regulations promulgated thereunder, any Shares that become
available for issuance under the Plan pursuant to Sections 3(b) and 3(c).
(d)    Share Reserve. The Company, during the term of this Plan, will at all
times reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.
4.    Administration of the Plan.
(a)    Procedure.
(i)    Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.
(ii)    Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan will be
administered by a Committee of two (2) or more “outside directors” within the
meaning of Section 162(m) of the Code.
(iii)    Rule 16b-3. To the extent desirable to qualify transactions hereunder
as exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.
(iv)    Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.


-5-

--------------------------------------------------------------------------------




(b)    Powers of the Administrator. Subject to the provisions of the Plan, and
in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator will have the authority, in its
discretion:
(i)    to determine the Fair Market Value;
(ii)    to select the Service Providers to whom Awards may be granted hereunder;
(iii)    to determine the number of Shares to be covered by each Award granted
hereunder;
(iv)    to approve forms of Award Agreements for use under the Plan;
(v)    to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator will determine;
(vi)    to institute and determine the terms and conditions of an Exchange
Program;
(vii)    to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;
(viii)    to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws or for qualifying for favorable
tax treatment under applicable foreign laws;
(ix)    to modify or amend each Award (subject to Section 19 of the Plan),
including but not limited to the discretionary authority to extend the
post-termination exercisability period of Awards and to extend the maximum term
of an Option (subject to Section 6(b) of the Plan regarding Incentive Stock
Options);
(x)    to allow Participants to satisfy tax withholding obligations in such
manner as prescribed in Section 15 of the Plan;
(xi)    to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;
(xii)    to allow a Participant to defer the receipt of the payment of cash or
the delivery of Shares that would otherwise be due to such Participant under an
Award; and
(xiii)    to make all other determinations deemed necessary or advisable for
administering the Plan.
(c)    Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.
5.    Eligibility. Nonstatutory Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares and Performance
Units may be granted to Service Providers. Incentive Stock Options may be
granted only to Employees.
6.    Stock Options.
(a)    Limitations. Each Option will be designated in the Award Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds


-6-

--------------------------------------------------------------------------------




one hundred thousand dollars ($100,000), such Options will be treated as
Nonstatutory Stock Options. For purposes of this Section 6(a), Incentive Stock
Options will be taken into account in the order in which they were granted. The
Fair Market Value of the Shares will be determined as of the time the Option
with respect to such Shares is granted.
(b)    Term of Option. The term of each Option will be stated in the Award
Agreement. In the case of an Incentive Stock Option, the term will be ten
(10) years from the date of grant or such shorter term as may be provided in the
Award Agreement. Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option will be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.
(c)    Option Exercise Price and Consideration.
(i)    Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator,
subject to the following:
(1)    In the case of an Incentive Stock Option
(A)    granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price will be no less than one hundred ten percent (110%) of the
Fair Market Value per Share on the date of grant.
(B)    granted to any Employee other than an Employee described in paragraph
(A) immediately above, the per Share exercise price will be no less than one
hundred percent (100%) of the Fair Market Value per Share on the date of grant.
(2)    In the case of a Nonstatutory Stock Option, the per Share exercise price
will be no less than one hundred percent (100%) of the Fair Market Value per
Share on the date of grant.
(3)    Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than one hundred percent (100%) of the Fair Market Value
per Share on the date of grant pursuant to a transaction described in, and in a
manner consistent with, Section 424(a) of the Code.
(ii)    Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.
(iii)    Form of Consideration. The Administrator will determine the acceptable
form of consideration for exercising an Option, including the method of payment.
In the case of an Incentive Stock Option, the Administrator will determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of: (1) cash; (2) check; (3) promissory note, to the extent
permitted by Applicable Laws, (4) other Shares, provided that such Shares have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which such Option will be exercised and provided that
accepting such Shares will not result in any adverse accounting consequences to
the Company, as the Administrator determines in its sole discretion;
(5) consideration received by the Company under a broker-assisted (or
other) cashless exercise program (whether through a broker or
otherwise) implemented by the Company in connection with the Plan; (6) by net
exercise; (7) such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws; or (8) any combination of the
foregoing methods of payment.


-7-

--------------------------------------------------------------------------------




(d)    Exercise of Option.
(i)    Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. An Option may not be exercised for a fraction of a
Share.
An Option will be deemed exercised when the Company receives: (i) a notice of
exercise (in such form as the Administrator may specify from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with applicable
withholding taxes). Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan. Shares issued upon exercise of an Option will be issued in the name of
the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option. The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 14 of
the Plan.
Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.
(ii)    Termination of Relationship as a Service Provider. If a Participant
ceases to be a Service Provider, other than upon the Participant’s termination
as the result of the Participant’s death or Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent that the Option is vested on the date of
termination (but in no event later than the expiration of the term of such
Option as set forth in the Award Agreement). In the absence of a specified time
in the Award Agreement, the Option will remain exercisable for three (3) months
following the Participant’s termination. Unless otherwise provided by the
Administrator, if on the date of termination the Participant is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option will revert to the Plan. If after termination the Participant does not
exercise his or her Option within the time specified by the Administrator, the
Option will terminate, and the Shares covered by such Option will revert to the
Plan.
(iii)    Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
the Participant’s termination. Unless otherwise provided by the Administrator,
if on the date of termination the Participant is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option will
revert to the Plan. If after termination the Participant does not exercise his
or her Option within the time specified herein, the Option will terminate, and
the Shares covered by such Option will revert to the Plan.
(iv)    Death of Participant. If a Participant dies while a Service Provider,
the Option may be exercised following the Participant’s death within such period
of time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death. Unless otherwise provided by the


-8-

--------------------------------------------------------------------------------




Administrator, if at the time of death Participant is not vested as to his or
her entire Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan. If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.
7.    Restricted Stock.
(a)    Grant of Restricted Stock. Subject to the terms and provisions of the
Plan, the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.
(b)    Restricted Stock Agreement. Each Award of Restricted Stock will be
evidenced by an Award Agreement that will specify the Period of Restriction, the
number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. Unless the Administrator
determines otherwise, the Company as escrow agent will hold Shares of Restricted
Stock until the restrictions on such Shares have lapsed.
(c)    Transferability. Except as provided in this Section 7 or the Award
Agreement, Shares of Restricted Stock may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated until the end of the applicable
Period of Restriction.
(d)    Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.
(e)    Removal of Restrictions. Except as otherwise provided in this Section 7,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction or at such other time as the Administrator may
determine. The Administrator, in its discretion, may accelerate the time at
which any restrictions will lapse or be removed.
(f)    Voting Rights. During the Period of Restriction, Service Providers
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless the Administrator determines
otherwise.
(g)    Dividends and Other Distributions. During the Period of Restriction,
Service Providers holding Shares of Restricted Stock will be entitled to receive
all dividends and other distributions paid with respect to such Shares, unless
the Administrator provides otherwise. If any such dividends or distributions are
paid in Shares, the Shares will be subject to the same restrictions on
transferability and forfeitability as the Shares of Restricted Stock with
respect to which they were paid.
(h)    Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.
8.    Restricted Stock Units.
(a)    Grant. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. After the Administrator determines that
it will grant Restricted Stock Units under the Plan, it will advise the
Participant in an Award Agreement of the terms, conditions, and restrictions
related to the grant, including the number of Restricted Stock Units.
(b)    Vesting Criteria and Other Terms. The Administrator will set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant. The Administrator may set vesting criteria based upon
the achievement of Company-wide, divisional, business unit, or individual goals
(including, but not limited to, continued employment or service), applicable
federal or state securities laws or any other basis determined by the
Administrator in its discretion.


-9-

--------------------------------------------------------------------------------




(c)    Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout as determined by
the Administrator. Notwithstanding the foregoing, at any time after the grant of
Restricted Stock Units, the Administrator, in its sole discretion, may reduce or
waive any vesting criteria that must be met to receive a payout.
(d)    Form and Timing of Payment. Payment of earned Restricted Stock Units will
be made as soon as practicable after the date(s) determined by the Administrator
and set forth in the Award Agreement. The Administrator, in its sole discretion,
may only settle earned Restricted Stock Units in cash, Shares, or a combination
of both.
(e)    Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.
9.    Stock Appreciation Rights.
(a)    Grant of Stock Appreciation Rights. Subject to the terms and conditions
of the Plan, a Stock Appreciation Right may be granted to Service Providers at
any time and from time to time as will be determined by the Administrator, in
its sole discretion.
(b)    Number of Shares. The Administrator will have complete discretion to
determine the number of Stock Appreciation Rights granted to any Service
Provider.
(c)    Exercise Price and Other Terms. The per share exercise price for the
Shares to be issued pursuant to exercise of a Stock Appreciation Right will be
determined by the Administrator and will be no less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant. Otherwise, the
Administrator, subject to the provisions of the Plan, will have complete
discretion to determine the terms and conditions of Stock Appreciation Rights
granted under the Plan.
(d)    Stock Appreciation Right Agreement. Each Stock Appreciation Right grant
will be evidenced by an Award Agreement that will specify the exercise price,
the term of the Stock Appreciation Right, the conditions of exercise, and such
other terms and conditions as the Administrator, in its sole discretion, will
determine.
(e)    Expiration of Stock Appreciation Rights. A Stock Appreciation Right
granted under the Plan will expire upon the date determined by the
Administrator, in its sole discretion, and set forth in the Award Agreement.
Notwithstanding the foregoing, the rules of Section 6(b) relating to the maximum
term and Section 6(d) relating to exercise also will apply to Stock Appreciation
Rights.
(f)    Payment of Stock Appreciation Right Amount. Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:
(i)    The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times
(ii)    The number of Shares with respect to which the Stock Appreciation Right
is exercised.
At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.
10.    Performance Units and Performance Shares.
(a)    Grant of Performance Units/Shares. Performance Units and Performance
Shares may be granted to Service Providers at any time and from time to time, as
will be determined by the Administrator, in its sole


-10-

--------------------------------------------------------------------------------




discretion. The Administrator will have complete discretion in determining the
number of Performance Units and Performance Shares granted to each Participant.
(b)    Value of Performance Units/Shares. Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.
(c)    Performance Objectives and Other Terms. The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Service
Providers. The time period during which the performance objectives or other
vesting provisions must be met will be called the “Performance Period.” Each
Award of Performance Units/Shares will be evidenced by an Award Agreement that
will specify the Performance Period, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. The Administrator may set
performance objectives based upon the achievement of Company-wide, divisional,
business unit or individual goals (including, but not limited to, continued
employment or service), applicable federal or state securities laws, or any
other basis determined by the Administrator in its discretion.
(d)    Earning of Performance Units/Shares. After the applicable Performance
Period has ended, the holder of Performance Units/Shares will be entitled to
receive a payout of the number of Performance Units/Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance objectives or other vesting
provisions have been achieved. After the grant of a Performance Unit/Share, the
Administrator, in its sole discretion, may reduce or waive any performance
objectives or other vesting provisions for such Performance Unit/Share.
(e)    Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period. The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.
(f)    Cancellation of Performance Units/Shares. On the date set forth in the
Award Agreement, all unearned or unvested Performance Units/Shares will be
forfeited to the Company, and again will be available for grant under the Plan.
11.    Outside Director Limitations.
(a)    Cash-Settled Awards. No Outside Director may be granted, in any fiscal
year of the Company, cash-settled Awards with a grant date fair value
(determined in accordance with U.S. generally accepted accounting principles) of
more than $500,000, increased to $1,000,000 in connection with his or her
initial service.
(b)    Stock-Settled Awards. No Outside Director may be granted, in any fiscal
year of the Company, stock-settled Awards with a grant date fair value
(determined in accordance with U.S. generally accepted accounting principles) of
more than $500,000, increased to $1,000,000 in connection with his or her
initial service.
12.    Leaves of Absence/Transfer Between Locations. Unless the Administrator
provides otherwise, vesting of Awards granted hereunder will be suspended during
any unpaid leave of absence. A Participant will not cease to be an Employee in
the case of (i) any leave of absence approved by the Company or (ii) transfers
between locations of the Company or between the Company, its Parent, or any
Subsidiary. For purposes of Incentive Stock Options, no such leave may exceed
three (3) months, unless reemployment upon expiration of such leave is
guaranteed by statute or contract. If reemployment upon expiration of a leave of
absence approved by the Company is not so guaranteed, then six (6) months
following the first (1st) day of such leave any Incentive Stock Option held by
the Participant will cease to be treated as an Incentive Stock Option and will
be treated for tax purposes as a Nonstatutory Stock Option.


-11-

--------------------------------------------------------------------------------




13.    Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, such Award will contain such additional terms and conditions as
the Administrator deems appropriate.
14.    Adjustments; Dissolution or Liquidation; Merger or Change in Control.
(a)    Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award, and the numerical Share
limits in Sections 3 and 11(b) of the Plan.
(b)    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, an Award will terminate
immediately prior to the consummation of such proposed action.
(c)    Change in Control. In the event of a merger of the Company with or into
another corporation or other entity or a Change in Control, each outstanding
Award will be treated as the Administrator determines, including, without
limitation, that each Award be assumed or an equivalent option or right
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. The Administrator will not be required to treat all
Awards similarly in the transaction.
In the event that the successor corporation does not assume or substitute for
the Award (or portion thereof), the Participant will fully vest in and have the
right to exercise such outstanding Option and Stock Appreciation Right,
including Shares as to which such Award would not otherwise be vested or
exercisable, all restrictions on such Restricted Stock and Restricted Stock
Units will lapse, and, with respect to such Awards with performance-based
vesting, all performance goals or other vesting criteria will be deemed achieved
at one hundred percent (100%) of target levels and all other terms and
conditions met. In addition, if an Option or Stock Appreciation Right is not
assumed or substituted in the event of a merger or Change in Control, the
Administrator will notify the Participant in writing or electronically that such
Option or Stock Appreciation Right will be exercisable for a period of time
determined by the Administrator in its sole discretion, and the Option or Stock
Appreciation Right will terminate upon the expiration of such period.
For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Change in Control is not solely common stock of
the successor corporation or its Parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received upon
the exercise of an Option or Stock Appreciation Right or upon the payout of a
Restricted Stock Unit, Performance Unit or Performance Share, for each Share
subject to such Award, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the Change in Control.


-12-

--------------------------------------------------------------------------------




Notwithstanding anything in this Section 14(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.
(d)    Outside Director Awards. With respect to Awards granted to an Outside
Director that are assumed or substituted for, if on the date of or following
such assumption or substitution the Participant’s status as a Director or a
director of the successor corporation, as applicable, is terminated other than
upon a voluntary resignation by the Participant (unless such resignation is at
the request of the acquirer), then the Participant will fully vest in and have
the right to exercise Options and/or Stock Appreciation Rights as to all of the
Shares underlying such Award, including those Shares which would not otherwise
be vested or exercisable, all restrictions on Restricted Stock and Restricted
Stock Units will lapse, and, with respect to Awards with performance-based
vesting, all performance goals or other vesting criteria will be deemed achieved
at one hundred percent (100%) of target levels and all other terms and
conditions met.
15.    Tax.
(a)    Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof) or such earlier time as any tax
withholding obligations are due, the Company will have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy federal, state, local, foreign or other taxes
(including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).
(b)    Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
minimum statutory amount required to be withheld, or (c) delivering to the
Company already-owned Shares having a Fair Market Value equal to the minimum
statutory amount required to be withheld. The Fair Market Value of the Shares to
be withheld or delivered will be determined as of the date that the taxes are
required to be withheld.
(c)    Compliance With Code Section 409A. Awards will be designed and operated
in such a manner that they are either exempt from the application of, or comply
with, the requirements of Code Section 409A such that the grant, payment,
settlement or deferral will not be subject to the additional tax or interest
applicable under Code Section 409A, except as otherwise determined in the sole
discretion of the Administrator. The Plan and each Award Agreement under the
Plan is intended to meet the requirements of Code Section 409A and will be
construed and interpreted in accordance with such intent, except as otherwise
determined in the sole discretion of the Administrator. To the extent that an
Award or payment, or the settlement or deferral thereof, is subject to Code
Section 409A the Award will be granted, paid, settled or deferred in a manner
that will meet the requirements of Code Section 409A, such that the grant,
payment, settlement or deferral will not be subject to the additional tax or
interest applicable under Code Section 409A.
16.    No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, nor will they interfere in
any way with the Participant’s right or the Company’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.
17.    Date of Grant. The date of grant of an Award will be, for all purposes,
the date on which the Administrator makes the determination granting such Award,
or such other later date as is determined by the


-13-

--------------------------------------------------------------------------------




Administrator. Notice of the determination will be provided to each Participant
within a reasonable time after the date of such grant.
18.    Term of Plan. Subject to Section 22 of the Plan, the Plan will become
effective upon the later to occur of (i) its adoption by the Board or (ii) the
business day immediately prior to the Registration Date. It will continue in
effect for a term of ten (10) years from the date adopted by the Board, unless
terminated earlier under Section 19 of the Plan.
19.    Amendment and Termination of the Plan.
(a)    Amendment and Termination. The Administrator may at any time amend,
alter, suspend or terminate the Plan.
(b)    Stockholder Approval. The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.
(c)    Effect of Amendment or Termination. No amendment, alteration, suspension
or termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan will not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.
20.    Conditions Upon Issuance of Shares.
(a)    Legal Compliance. Shares will not be issued pursuant to the exercise of
an Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.
(b)    Investment Representations. As a condition to the exercise of an Award,
the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.
21.    Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction or to complete or comply
with the requirements of any registration or other qualification of the Shares
under any state, federal or foreign law or under the rules and regulations of
the Securities and Exchange Commission, the stock exchange on which Shares of
the same class are then listed, or any other governmental or regulatory body,
which authority, registration, qualification or rule compliance is deemed by the
Company’s counsel to be necessary or advisable for the issuance and sale of any
Shares hereunder, will relieve the Company of any liability in respect of the
failure to issue or sell such Shares as to which such requisite authority,
registration, qualification or rule compliance will not have been obtained.
22.    Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.



MINDBODY, INC.
2015 EQUITY INCENTIVE PLAN
GLOBAL STOCK OPTION AGREEMENT
Unless otherwise defined herein, the terms defined in the MINDBODY, Inc. 2015
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Global Stock Option Agreement, including the Notice of Stock Option Grant (the
“Notice of Grant”), the Terms and Conditions of Stock Option Grant, attached
hereto as Exhibit A, and the Country-Specific Terms and Conditions, attached
hereto as Exhibit B (collectively this “Agreement”).
NOTICE OF STOCK OPTION GRANT
Participant:                                
Address:                                
                                        
Participant has been granted an Option to purchase Common Stock of MINDBODY,
Inc. (the “Company”), subject to the terms and conditions of the Plan and this
Agreement, as follows:
Grant Number                                
Date of Grant                                
Vesting Commencement Date                        
Number of Shares Granted                            
Exercise Price per Share        $                    
Total Exercise Price        $                    
Type of Option            ___ Incentive Stock Option
___ Nonstatutory Stock Option
Term/Expiration Date                            
Vesting Schedule:
Subject to accelerated vesting as set forth below or in the Plan, this Option
will be exercisable, in whole or in part, in accordance with the following
schedule:
[Vesting Schedule to Come.]
Termination Period:


This Option will be exercisable for three (3) months after Participant ceases to
be a Service Provider, unless such termination is due to Participant’s death or
Disability, in which case this Option will be exercisable for twelve (12) months
after Participant ceases to be a Service Provider. Notwithstanding the foregoing
sentence, in no event may this Option be exercised after the Term/Expiration
Date as provided above and may be subject to earlier termination as provided in
Section 14(c) of the Plan.


For purposes of this Option, Participant’s status as a Service Provider will be
considered terminated as of the date Participant is no longer actively providing
services to the Company or any Parent or Subsidiary (regardless of the reason
for such termination and whether or not later found to be invalid or in breach
of employment laws in the jurisdiction where Participant is employed or the
terms of Participant’s employment or service agreement, if any), and unless
otherwise expressly provided in this Agreement or determined by the Company, (i)
Participant’s right to vest in this Option under the Plan, if any, will
terminate as of such date and will not be extended by any notice period (e.g.,
Participant’s period of service would not include any contractual notice period
or any period of “garden leave” or similar period mandated under employment laws
in the jurisdiction where Participant is employed or the terms of Participant’s
employment or service agreement, if any); and (ii) the period (if any) during
which Participant may exercise this Option after such termination of Participant
as a Service Provider will commence on the date Participant ceases to actively
provide services and will not be extended by any notice period mandated under
employment laws in the jurisdiction where Participant is employed or terms of
Participant’s employment or service agreement, if any; the Administrator shall
have the exclusive discretion to determine when Participant is no longer
actively providing services for purposes of his or her Option grant (including
whether Participant may still be considered to be providing services while on a
leave of absence).
By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Agreement. Participant
has reviewed the Plan and this Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of the Plan and this Agreement. Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
this Agreement. Participant further agrees to notify the Company upon any change
in the residence address indicated above.


PARTICIPANT                        MINDBODY, INC.




                                                    
Signature                        By
                                                    
Print Name                        Title



EXHIBIT A
TERMS AND CONDITIONS OF STOCK OPTION GRANT
1.Grant of Option. The Company hereby grants to Participant named in the Notice
of Grant (“Participant”) an option (the “Option”) to purchase the number of
Shares, as set forth in the Notice of Grant, at the exercise price per Share set
forth in the Notice of Grant (the “Exercise Price”), subject to all of the terms
and conditions in this Agreement and the Plan, which are incorporated herein by
reference. Subject to Section 19(c) of the Plan, in the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Agreement, the terms and conditions of the Plan will prevail.
If designated in the Notice of Grant as an Incentive Stock Option (“ISO”) for a
U.S. taxpayer, this Option is intended to qualify as an ISO under Section 422 of
the U.S. Internal Revenue Code of 1986, as amended (the “Code”). However, if
this Option is intended to be an ISO, to the extent that it exceeds the
US$100,000 rule of Code Section 422(d) it will be treated as a Nonstatutory
Stock Option (“NSO”). Further, if for any reason this Option (or portion
thereof) will not qualify as an ISO, then, to the extent of such
nonqualification, such Option (or portion thereof) shall be regarded as a NSO
granted under the Plan. In no event will the Administrator, the Company or any
Parent or Subsidiary or any of their respective employees or directors have any
liability to Participant (or any other person) due to the failure of the Option
to qualify for any reason as an ISO.
2.    Vesting Schedule. Except as provided in Section 3 of this Agreement, the
Option awarded by this Agreement will vest in accordance with the vesting
provisions set forth in the Notice of Grant. Any portion of the Option that is
scheduled to vest on a certain date or upon the occurrence of a certain
condition will not vest in Participant in accordance with any of the provisions
of this Agreement, unless Participant will have been continuously a Service
Provider from the Date of Grant until the date such vesting occurs.
3.    Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.
4.    Exercise of Option.
(a)    Right to Exercise. This Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Agreement.
(b)    Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit C (the “Exercise Notice”) or in a manner
and pursuant to such procedures as the Administrator may determine, which will
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be completed by Participant and
delivered to the Company. The Exercise Notice will be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares together with any
Tax-Related Items (as described in Section 6(a)). This Option will be deemed to
be exercised upon receipt by the Company of such fully executed Exercise Notice
accompanied by the aggregate Exercise Price.
5.    Method of Payment. Payment of the aggregate Exercise Price will be by any
of the following, or a combination thereof, at the election of Participant:
(a)    cash;
(b)    check;
(c)    consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or
(d)    subject to the sole discretion of the Administrator, surrender of other
Shares which have a Fair Market Value on the date of surrender equal to the
aggregate Exercise Price of the Exercised Shares, provided that accepting such
Shares will not result in any adverse accounting consequences to the Company.
6.    Tax Obligations.
(a)    Responsibility for Taxes. Participant acknowledges that, regardless of
any action taken by the Company or, if different, Participant’s employer (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to Participant’s participation in the Plan and legally applicable to
Participant (“Tax-Related Items”), is and remains Participant’s responsibility
and may exceed the amount, if any, actually withheld by the Company or the
Employer. Further, notwithstanding any contrary provision of this Agreement, no
Shares will be issued to Participant, unless and until satisfactory arrangements
(as determined by the Administrator) will have been made by Participant with
respect to the payment of any Tax-Related Items which the Company determines
must be withheld with respect to such Shares. In addition, if Participant is
subject to Tax-Related Items in more than one jurisdiction, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction. Participant further acknowledges that the Company and/or
the Employer (i) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Option, including,
but not limited to, the grant, vesting or exercise of the Option, the subsequent
sale of shares of Common Stock acquired pursuant to such exercise and the
receipt of any dividends; and (ii) do not commit to and are under no obligation
to structure the terms of the grant or any aspect of the Option to reduce or
eliminate Participant’s liability for Tax-Related Items or achieve any
particular tax result.
To the extent determined appropriate by the Administrator in its discretion, it
will have the right (but not the obligation) to satisfy any Tax-Related Items by
(i) withholding from Participant’s wages or other cash compensation paid to
Participant, (ii) reducing the number of Shares otherwise deliverable to
Participant by an amount of Shares with a fair market value equal to
Participant’s obligation for Tax Related Items (iii) withholding from proceeds
of the sale of Shares acquired at exercise of the Option either through a
voluntary sale or through a mandatory sale arranged by the Company (on
Participant’s behalf pursuant to this authorization) without further consent; or
(iv) any other withholding method that may be approved the Administrator.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates in Participant’s jurisdictions, in which case Participant may receive a
refund of any over-withheld amount in cash and will have no entitlement to the
equivalent in Common Stock. If the obligation for Tax-Related Items is satisfied
by withholding in Shares, for tax purposes, Participant is deemed to have been
issued the full number of Shares subject to the exercised Options,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items.
(b)    Notice of Disqualifying Disposition of ISO Shares. If the Option granted
to Participant herein is an ISO, and if Participant sells or otherwise disposes
of any of the Shares acquired pursuant to the ISO on or before the later of (i)
the date two (2) years after the Date of Grant, or (ii) the date one (1) year
after the date of exercise, Participant will immediately notify the Company in
writing of such disposition. Participant agrees that Participant may be subject
to income tax withholding by the Company and/or the Employer on the compensation
income recognized by Participant.
(c)    Code Section 409A. For U.S. taxpayers, under Code Section 409A, an option
that vests after December 31, 2004 (or that vested on or prior to such date but
which was materially modified after October 3, 2004) that was granted with a per
share exercise price that is determined by the U.S. Internal Revenue Service
(the “IRS”) to be less than the Fair Market Value of a share on the date of
grant (a “Discount Option”) may be considered “deferred compensation.” A
Discount Option may result in (i) income recognition by Participant prior to the
exercise of the option, (ii) an additional twenty percent (20%) U.S. federal
income tax, and (iii) potential penalty and interest charges. The Discount
Option may also result in additional state income, penalty and interest charges
to Participant. Participant acknowledges that the Company cannot and has not
guaranteed that the IRS will agree that the per Share Exercise Price of this
Option equals or exceeds the Fair Market Value of a Share on the Date of Grant
in a later examination. Participant agrees that if the IRS determines that the
Option was granted with a per Share Exercise Price that was less than the Fair
Market Value of a Share on the Date of Grant, Participant will be solely
responsible for Participant’s costs related to such a determination.
7.    Nature of Grant. In accepting this Option, Participant acknowledges,
understands and agrees that:
(a)    the grant of this Option is exceptional, voluntary and occasional and
does not create any contractual or other right to receive future grants of
options, or benefits in lieu of options, even if options have been granted in
the past;
(b)    all decisions with respect to future options or other grants, if any,
will be at the sole discretion of the Company;
(c)    Participant is voluntarily participating in the Plan;
(d)    this Option and any Shares acquired under the Plan, and the income and
value of same, are not intended to replace any pension rights or compensation;
(e)    this Option and any Shares acquired under the Plan, and the income and
value of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, holiday pay, pension or
retirement or welfare benefits or similar payments;
(f)    the future value of the Shares underlying this Option is unknown,
indeterminable, and cannot be predicted with certainty;
(g)    if the underlying Shares do not increase in value, this Option will have
no value;
(h)    if Participant exercises this Option and acquires Shares, the value of
such Shares may increase or decrease in value, even below the Exercise Price;
(i)    unless otherwise provided in the Plan or by the Company in its
discretion, this Option and the benefits evidenced by this Agreement do not
create any entitlement to have this Option or any such benefits transferred to,
or assumed by, another company nor to be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the Common Stock;
(j)    unless otherwise agreed with the Company in writing, this Option and the
Shares underlying this Option, and the income and value of same, are not granted
as consideration for, or in connection with, the service Participant may provide
as a director of a Subsidiary or affiliate of the Company; and
(k)     the following provisions apply only if Participant is providing services
outside the U.S.:
(i)    No claim or entitlement to compensation or damages shall arise from
forfeiture of this Option resulting from the termination of Participant as a
Service Provider (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where Participant is
employed or the terms of Participant’s employment or service agreement, if any),
and in consideration of the grant of this Option to which Participant is
otherwise not entitled, Participant irrevocably agrees never to institute any
claim against the Company, the Employer, or any other Parent or Subsidiary,
waives his or her ability, if any, to bring any such claim, and releases the
Company, the Employer and any other Parent or Subsidiary from any such claim;
if, notwithstanding the foregoing, any such claim is allowed by a court of
competent jurisdiction, then, by participating in the Plan, Participant shall be
deemed irrevocably to have agreed not to pursue such claim and agrees to execute
any and all documents necessary to request dismissal or withdrawal of such
claim; and
(ii)    Participant acknowledges and agrees that neither the Company, the
Employer nor any other Parent or Subsidiary shall be liable for any foreign
exchange rate fluctuation between Participant’s local currency and the U.S.
Dollar that may affect the value of this Option or of any amounts due to
Participant pursuant to the exercise of this Option or the subsequent sale of
any Shares acquired upon exercise.
8.    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other option grant
materials (“Data”) by and among, as applicable, the Employer, the Company and
any Parent or Subsidiary for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.
Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, email address, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all options or any other entitlement to shares of stock or
equivalent benefits awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor, for the exclusive purpose of implementing,
administering and managing the Plan.
Participant understands that Data will be transferred to UBS Financial Services
Inc. or such stock plan service provider as may be selected by the Company from
time to time, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients of Data may be located in the United States or elsewhere, and that
the recipient’s country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that if he or she resides outside the United States, he or she may request a
list with the names and addresses of any potential recipients of Data by
contacting his or her local human resources representative. Participant
authorizes the Company and any possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer Data, in electronic or other
form, for the sole purposes of implementing, administering and managing
Participant’s participation in the Plan. Participant understands that Data will
be held only as long as is necessary to implement, administer and manage
Participant’s participation in the Plan. Participant understands that if he or
she resides outside the United States, he or she may, at any time, view Data,
request information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his or her local human resources
representative. Further, Participant understands that he or she is providing the
consents herein on a purely voluntary basis. If Participant does not consent, or
if Participant later seeks to revoke his or her consent, his or her employment
status or service with the Employer will not be affected; the only consequence
of refusing or withdrawing Participant’s consent is that the Company would not
be able to grant options or other equity awards to Participant or administer or
maintain such awards. Therefore, Participant understands that refusing or
withdrawing his or her consent may affect Participant’s ability to participate
in the Plan. For more information on the consequences of Participant’s refusal
to consent or withdrawal of consent, Participant understands that he or she may
contact his or her local human resources representative.
Finally, upon request of the Company or the Employer, Participant agrees to
provide an executed data privacy consent form to the Employer or the Company (or
any other agreements or consents that may be required by the Employer or the
Company) that the Company and/or the Employer may deem necessary to obtain under
the data privacy laws in Participant’s country, either now or in the future.
Participant understands that he or she will not be able to participate in the
Plan if he or she fails to execute any such consent or agreement requested by
the Company and/or the Employer.
9.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to Participant. After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and the receipt of dividends and distributions on
such Shares.
10.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THIS OPTION PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY OR
THE EMPLOYER, AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION
OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE
SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY OR THE EMPLOYER TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
11.    Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company at MINDBODY,
Inc., 4051 Broad Street, Suite 220, San Luis Obispo, CA 93401, USA or at such
other address as the Company may hereafter designate in writing.
12.    Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant.
13.    Binding Agreement. Subject to the limitation on the transferability of
this Option contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
14.    Additional Conditions to Issuance of Shares. If at any time the Company
will determine, in its discretion, that the listing, registration, qualification
or rule compliance of the Shares upon any securities exchange or under any
state, federal or foreign law, the tax code and related regulations or the
consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the purchase by, or issuance of Shares to,
Participant (or his or her estate) hereunder, such purchase or issuance will not
occur unless and until such listing, registration, qualification, rule
compliance, consent or approval will have been completed, effected or obtained
free of any conditions not acceptable to the Company. The Company has sole
discretion in its efforts to meet the requirements of any such state, federal or
foreign law or securities exchange and to obtain any such consent or approval of
any such governmental authority or securities exchange. Assuming such
compliance, for purposes of the Tax-Related Items, the Exercised Shares will be
considered transferred to Participant on the date the Option is exercised with
respect to such Exercised Shares.
15.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares subject to the Option have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
16.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to options awarded under the
Plan or future options that may be awarded under the Plan by electronic means or
request Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.
17.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
18.    Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
19.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant understands and agrees that Participant
should consult with his or her own personal tax, legal and financial advisors
regarding his or her participation in the Plan before taking any action related
to the Plan.
20.    Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable for any legal or administrative reasons, in its sole discretion and
without the consent of Participant, including but not limited to the compliance
with Code Section 409A.
21.    Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an option
under the Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature, is established
voluntarily by the Company and may be amended, suspended or terminated by the
Company at any time.
22.    Governing Law and Venue. This Award Agreement will be governed by the
laws of California, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Award of
Options or this Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation will be
conducted in the courts of San Luis Obispo County, California, or the federal
courts for the United States for the Central District of California, and no
other courts, where the Award of Options is made and/or to be performed.
23.    Language. If Participant has received this Agreement, or any other
document related to this Option and/or the Plan translated into a language other
than English and if the meaning of the translated version is different than the
English version, the English version will control.
24.    Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges
that Participant may be subject to insider trading restrictions and/or market
abuse laws based on the exchange on which the Shares are listed and in
applicable jurisdictions, including the United States, Participant’s country and
the designated broker’s country, which may affect his or her ability to accept,
acquire, sell or otherwise dispose of the Shares, rights to the Shares (i.e.,
the Option) or rights linked to the value of the Shares under the Plan during
such times as Participant is considered to have “inside information” regarding
the Company (as defined by the laws in the applicable jurisdictions). Local
insider trading laws and regulations may prohibit the cancellation or amendment
of orders Participant placed before Participant possessed inside information.
Furthermore, Participant could be prohibited from (i) disclosing the inside
information to any third party, which may include fellow employees and (ii)
“tipping” third parties or causing them otherwise to buy or sell securities. Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. Participant acknowledges that it is Participant’s responsibility
to comply with any applicable restrictions, and Participant is advised to speak
to his or her personal advisor on this matter.
25.    Foreign Asset/Account, Exchange Control, and Tax Reporting. Participant
may be subject to foreign asset/account, exchange control and/or tax reporting
requirements as a result of the acquisition, holding and/or transfer of Shares
or cash (including dividends and the proceeds arising from the sale of Shares)
derived from his or her participation in the Plan to and/or from a
brokerage/bank account or legal entity located outside Participant’s country of
residence. The applicable laws of Participant’s country may require that
Participant report such accounts, assets, the balances therein, the value
thereof and/or the transactions related thereto to the applicable authorities in
such country. Participant acknowledges that Participant is responsible for
ensuring compliance with any applicable foreign asset/account, exchange control
and tax reporting requirements and should consult with his or her personal legal
advisor on this matter.
26.    Country-Specific Terms and Conditions. Notwithstanding any provisions in
this Agreement, this Option shall be subject to the Country-Specific Terms and
Conditions for Participant’s country attached to this Agreement as Exhibit B.
Moreover, if Participant relocates to one of the countries included therein, the
terms and conditions for such country will apply to Participant to the extent
the Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Country-Specific
Terms and Conditions constitute part of this Agreement.
27.    Waiver. Participant acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by
Participant or any other participant.



EXHIBIT B
COUNTRY-SPECIFIC
TERMS AND CONDITIONS
Certain capitalized terms used but not defined in these Country-Specific Terms
and Conditions (“Country-Specific Terms”) have the meanings set forth in the
Plan and/or in the Agreement.
Terms and Conditions
These Country-Specific Terms include additional terms and conditions that govern
the Option granted to Participant under the Plan if he or she resides and/or
works in one of the countries listed below. If Participant is a citizen or
resident (or is considered as such for local law purposes) of a country other
than the country in which Participant is currently residing and/or working, or
if Participant relocates to another country after the grant of the Option, the
Company shall, in its discretion, determine to what extent these
Country-Specific Terms contained herein shall be applicable to Participant.
Notifications
These Country-Specific Terms may also include information regarding exchange
controls and certain other issues of which Participant should be aware with
respect to participation in the Plan. The information is based on the
securities, exchange control, and other laws in effect in the respective
countries as of February 2018. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that Participant not
rely on the information in these Country-Specific Terms as the only source of
information relating to the consequences of his or her participation in the Plan
because the information may be out of date at the time Participant exercises the
Option or sells Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation, and the Company is not in a
position to assure Participant of a particular result. Accordingly, Participant
should seek appropriate professional advice as to how the relevant laws in his
or her country may apply to Participant’s situation.
Finally, if Participant is a citizen or resident (or is considered as such for
local law purposes) of a country other than the country in which Participant is
currently residing and/or working, or if Participant relocates to another
country after the grant of the Option, the notifications contained herein may
not be applicable to Participant in the same manner.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]








AUSTRALIA
Notifications


Securities Law Notification


If Participant acquires Shares under the Plan and subsequently offers the Shares
for sale to a person or entity resident in Australia, the offer may be subject
to disclosure requirements under Australian law. The Participant should obtain
legal advice regarding any applicable disclosure obligations prior to making any
such offer.
Exchange Control Information


Exchange control reporting is required for cash transactions exceeding AUD10,000
and for international fund transfers. If an Australian bank is assisting with
the transaction, the bank will file the report on behalf of Participant.
Tax Notification


Subdivision 83A-C of the Income Tax Assessment Act, 1997 applies to the Options
granted under the Plan, such that the Options are intended to be subject to
deferred taxation.


UNITED KINGDOM
Terms and Conditions
Joint Election for Transfer of Liability for Employer National Insurance
Contributions
As a condition of participating in the Plan, Participant agrees to accept
liability for any secondary Class 1 national insurance contributions which may
be payable by the Employer in connection with any event giving rise to tax
liability in relation to this Option (the “Employer NICs”). The Employer NICs
may be collected by the Company or, if different, the Employer using any of the
methods described in Section 6(a) of Exhibit A of this Agreement. Without
prejudice to the foregoing, Participant agrees to execute a joint election with
the Company or the Employer (a “Joint Election”), the form of such Joint
Election being formally approved by Her Majesty’s Revenue and Customs (“HMRC”),
and any other consent or elections required to accomplish the transfer of the
Employer NICs to Participant. Participant further agrees to execute such other
elections as may be required by any successor to the Company and/or the Employer
for the purpose of continuing the effectiveness of Participant’s Joint Election.
Participant must enter into the Joint Election attached to this Exhibit B
concurrent with the execution of this Agreement.
Responsibility for Taxes
The following provisions supplement Section 6(a) of Exhibit A of this Agreement:
Without limitation to Section 6(a) of Exhibit A of this Agreement, Participant
agrees that Participant is liable for all Tax-Related Items and hereby covenants
to pay all such Tax-Related Items as and when requested by the Company or, if
different, the Employer or by Her Majesty’s Revenue and Customs (“HMRC”) (or any
other tax authority or any other relevant authority). Participant also agrees to
indemnify and keep indemnified the Company or the Employer against any
Tax-Related Items that they are required to pay or withhold or have paid or will
pay to HMRC (or any other tax authority or any other relevant authority) on
Participant’s behalf.
Notwithstanding the foregoing, if Participant is a director or executive officer
of the Company (within the meaning of Section 13(k) of the Exchange Act),
Participant may not be able to indemnify the Company or the Employer for the
amount of any income tax not collected from or paid by Participant within 90
days of the end of the U.K. tax year in which the event giving rise to the
Tax-Related Items occurs (the “Due Date”), as it may be considered to be a loan.
In this case, the income tax not collected or paid by the Due Date may
constitute a benefit to Participant on which additional income tax and national
insurance contributions (“NICs”) may be payable. Participant will be responsible
for reporting any income tax due on this additional benefit directly to HMRC
under the self-assessment regime and for reimbursing the Company or the Employer
(as applicable) for the value of any employee NICs due on this additional
benefit, which the Company and/or the Employer may recover from Participant by
any of the means referred to in Section 6(a) of Exhibit A of this Agreement.






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



Joint Election for Transfer of Liability for
Employer National Insurance Contributions to Employee
Election to Transfer the Employer’s National Insurance Liability to the Employee
This Election is between:
A.
The individual who has obtained authorised access to this Election (the
“Employee”), who is employed by a UK company listed in the attached Schedule
(the “Employer”) and who is eligible to receive stock options and/or restricted
stock units (collectively, “Awards”) pursuant to the MINDBODY, Inc. 2015 Equity
Incentive Plan (the “Plan”), and

B.
MINDBODY, Inc. with its registered office at 4051 Broad Street, Suite 220, San
Luis Obispo, CA 93401, USA (the “Company”), which may grant Awards under the
Plan and is entering into this Election on behalf of the Employer.

1.
Introduction

1.1
This Election relates to all Awards granted to the Employee under the Plan up to
the termination date of the Plan.

1.2
In this Election the following words and phrases have the following meanings:

(a)
“Chargeable Event” means, in relation to the Awards:

(i)
the acquisition of securities pursuant to the Awards (within section 477(3)(a)
of ITEPA 2003);

(ii)
the assignment (if applicable) or release of the Awards in return for
consideration (within section 477(3)(b) of ITEPA 2003);

(iii)
the receipt of a benefit in connection with the Awards, other than a benefit
within (i) or (ii) above (within section 477(3)(c) of ITEPA 2003);

(iv)
post-acquisition charges relating to the Awards and/or shares acquired pursuant
to the Awards (within section 427 of ITEPA 2003); and/or

(v)
post-acquisition charges relating to the Awards and/or shares acquired pursuant
to the stock options (within section 439 of ITEPA 2003).

(b)
“ITEPA 2003” means the Income Tax (Earnings and Pensions) Act 2003.

(c)
“SSCBA” means the Social Security Contributions and Benefits Act 1992.

1.3
This Election relates to the Employer’s secondary Class 1 National Insurance
Contributions (the “Employer’s Liability”) which may arise on the occurrence of
a Chargeable Event in respect of the Awards pursuant to section 4(4)(a) and/or
paragraph 3B(1A) of Schedule 1 of the SSCBA.

1.4
This Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of section 4B(2) of either the SSCBA, or the Social Security
Contributions and Benefits (Northern Ireland) Act 1992.

1.5
This Election does not apply to the extent that it relates to relevant
employment income which is employment income of the earner by virtue of Chapter
3A of Part VII of ITEPA 2003 (employment income: securities with artificially
depressed market value).

2.
The Election

The Employee and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability on the Chargeable Event is hereby
transferred to the Employee. The Employee understands that, by signing or
electronically accepting this Election, he or she will become personally liable
for the Employer’s Liability covered by this Election. This Election is made in
accordance with paragraph 3B(1) of Schedule 1 of the SSCBA.
3.
Payment of the Employer’s Liability

3.1
The Employee hereby authorises the Company and/or the Employer to collect the
Employer’s Liability from the Employee at any time after the Chargeable Event:

(i)
by deduction from salary or any other payment payable to the Employee at any
time on or after the date of the Chargeable Event; and/or

(ii)
directly from the Employee by payment in cash or cleared funds; and/or

(iii)
by arranging, on behalf of the Employee, for the sale of some of the securities
which the Employee is entitled to receive in respect of the Awards; and/or

(iv)
by any other means specified in the applicable award agreement.

3.2
The Company hereby reserves for itself and the Employer the right to withhold
the transfer of any securities related to the Awards to the Employee until full
payment of the Employer’s Liability is received.

3.3
The Company agrees to procure the remittance by the Employer of the Employer’s
Liability to Her Majesty’s Revenue & Customs on behalf of the Employee within 14
days after the end of the UK tax month during which the Chargeable Event occurs
(or within 17 days after the end of the UK tax month during which the Chargeable
Event occurs if payments are made electronically).

4.
Duration of Election

4.1
The Employee and the Company agree to be bound by the terms of this Election
regardless of whether the Employee is transferred abroad or is not employed by
the Employer on the date on which the Employer’s Liability becomes due.

4.2
Any reference in this Election to the Company and/or the Employer shall include
that entity’s successors in title and assigns as permitted in accordance with
the terms of the Plan and relevant award agreement. This Election will continue
in effect in respect of any awards which replace the Awards in circumstances
where section 483 of ITEPA 2003 applies.

4.3
This Election will continue in effect until the earliest of the following:

(i)
the Employee and the Company agree in writing that it should cease to have
effect;

(ii)
on the date the Company serves written notice on the Employee terminating its
effect;

(iii)
on the date Her Majesty’s Revenue & Customs withdraws approval of this Election;
or

(iv)
after due payment of the Employer’s Liability in respect of the entirety of the
Awards to which this Election relates or could relate, such that the Election
ceases to have effect in accordance with its terms.

4.4
This Election will continue in force regardless of whether the Employee ceases
to be an employee of the Employer.

Acceptance by the Employee


The Employee acknowledges that, by signing this Election, the Employee agrees to
be bound by the terms of this Election.


Name
______________________________



Signature
______________________________



Date
______________________________

[OR
The Employee acknowledges that, by clicking on the [“Accept”] box, the Employee
agrees to be bound by the terms of this Election.]
Acceptance by the Company


The Company acknowledges that, by signing this Election or arranging for the
scanned signature of an authorized representative to appear on this Election,
the Company agrees to be bound by the terms of this Election.


Signature for and on


behalf of the Company
____________________________



Position
____________________________



Date
____________________________




Schedule of Employer Companies


The employing company to which this Election relates is:


Name
MINDBODY, Ltd.
Registered Office:
Arcadia House, Maritime Walk
Southampton, England, SO14 3TL
Company Registration Number:
7714147
Corporation Tax Reference:
623 89734 09985
PAYE Reference:
120/WA66465






EXHIBIT C
MINDBODY, INC.
2015 EQUITY INCENTIVE PLAN
EXERCISE NOTICE
MINDBODY, Inc.
4051 Broad Street, Suite 220
San Luis Obispo, CA 93401
USA


Attention: Stock Administration


1.Exercise of Option. Effective as of today, ________________, _____, the
undersigned (“Purchaser”) hereby elects to purchase ______________ shares (the
“Shares”) of the Common Stock of MINDBODY, Inc. (the “Company”) under and
pursuant to the 2015 Equity Incentive Plan (the “Plan”) and the Global Stock
Option Agreement dated ________ (including any exhibits and terms and conditions
thereto, the “Agreement”). The purchase price for the Shares will be
$_____________, as required by the Agreement.
2.    Delivery of Payment. Purchaser herewith delivers to the Company, or
otherwise makes adequate arrangements satisfactory to the Company, the full
purchase price of the Shares and any Tax-Related Items (as defined in the
Agreement) to be paid in connection with the exercise of the Option.
3.    Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Agreement and agrees to abide by
and be bound by their terms and conditions.
4.    Rights as Stockholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to the Shares subject to the
Option, notwithstanding the exercise of the Option. The Shares so acquired will
be issued to Purchaser as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 14 of the Plan.
5.    Tax Consultation. Purchaser understands that Purchaser may suffer adverse
tax consequences as a result of Purchaser’s purchase or disposition of the
Shares. Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.
6.    Entire Agreement; Governing Law. The Plan and Agreement are incorporated
herein by reference. This Exercise Notice, the Plan and the Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Purchaser with respect to the subject matter hereof, and may not be
modified adversely to Purchaser’s interest except by means of a writing signed
by the Company and Purchaser. This Agreement is governed by the internal
substantive laws, but not the choice of law rules, of California.














Submitted by:                        Accepted by:
PURCHASER                        MINDBODY, INC.




                                                    
Signature                        By
                                                    
Print Name                        Its
Address:                        


                            
                            
                            
                            


                                                    
Date Received









MINDBODY, INC.
2015 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
Unless otherwise defined herein, the terms defined in the MINDBODY, Inc. 2015
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Notice of Restricted Stock Grant (the “Notice of Grant”) and the Terms and
Conditions of Restricted Stock Grant, attached hereto as Exhibit A (together,
the “Agreement”).
NOTICE OF RESTRICTED STOCK GRANT
Participant Name:
 
 
 
Address:
 
 
 
 
 

Participant has been granted the right to receive an Award of Restricted Stock,
subject to the terms and conditions of the Plan and this Agreement, as follows:
Grant Number
 
Date of Grant
 
Vesting Commencement Date
 
Total Number of Shares Granted
 
 
 

Vesting Schedule:
Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock will vest and the Company’s right to reacquire the
Restricted Stock will lapse in accordance with the following schedule:
[Vesting Schedule to Come.]
By Participant’s signature and the signature of the representative of MINDBODY,
Inc. (the “Company”) below, Participant and the Company agree that this Award of
Restricted Stock is granted under and governed by the terms and conditions of
the Plan and this Agreement. Participant has reviewed the Plan and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of the Plan and Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the Plan and Agreement. Participant further agrees to
notify the Company upon any change in the residence address indicated below.
PARTICIPANT
    
Signature
    
Print Name
Address:     
    
   


MINDBODY, INC.
    
By
    
Title






EXHIBIT A

TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT
1.    Grant of Restricted Stock. The Company hereby grants to the Participant
named in the Notice of Grant (the “Participant”) under the Plan for past
services and as a separate incentive in connection with his or her services and
not in lieu of any salary or other compensation for his or her services, an
Award of Shares of Restricted Stock, subject to all of the terms and conditions
in this Agreement and the Plan, which is incorporated herein by reference.
Subject to Section 19(c) of the Plan, in the event of a conflict between the
terms and conditions of the Plan and the terms and conditions of this Agreement,
the terms and conditions of the Plan will prevail.
2.    Escrow of Shares.
(a)    All Shares of Restricted Stock will, upon execution of this Agreement, be
delivered and deposited with an escrow holder designated by the Company (the
“Escrow Holder”). The Shares of Restricted Stock will be held by the Escrow
Holder until such time as the Shares of Restricted Stock vest or the date
Participant ceases to be a Service Provider.
(b)    The Escrow Holder will not be liable for any act it may do or omit to do
with respect to holding the Shares of Restricted Stock in escrow while acting in
good faith and in the exercise of its judgment.
(c)    Upon Participant’s termination as a Service Provider for any reason, the
Escrow Holder, upon receipt of written notice of such termination, will take all
steps necessary to accomplish the transfer of the unvested Shares of Restricted
Stock to the Company. Participant hereby appoints the Escrow Holder with full
power of substitution, as Participant’s true and lawful attorney-in-fact with
irrevocable power and authority in the name and on behalf of Participant to take
any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares of Restricted Stock to the Company
upon such termination.
(d)    The Escrow Holder will take all steps necessary to accomplish the
transfer of Shares of Restricted Stock to Participant after they vest following
Participant’s request that the Escrow Holder do so.
(e)    Subject to the terms hereof, Participant will have all the rights of a
shareholder with respect to the Shares while they are held in escrow, including
without limitation, the right to vote the Shares and to receive any cash
dividends declared thereon.
(f)    In the event of any dividend or other distribution (whether in the form
of cash, Shares, other securities, or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, or other change in the corporate structure of the Company affecting
the Shares, the Shares of Restricted Stock will be increased, reduced or
otherwise changed, and by virtue of any such change Participant will in his or
her capacity as owner of unvested Shares of Restricted Stock be entitled to new
or additional or different shares of stock, cash or securities (other than
rights or warrants to purchase securities); such new or additional or different
shares, cash or securities will thereupon be considered to be unvested Shares of
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the unvested Shares of Restricted Stock pursuant to
this Agreement. If Participant receives rights or warrants with respect to any
unvested Shares of Restricted Stock, such rights or warrants may be held or
exercised by Participant, provided that until such exercise any such rights or
warrants and after such exercise any shares or other securities acquired by the
exercise of such rights or warrants will be considered to be unvested Shares of
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the unvested Shares of Restricted Stock pursuant to
this Agreement. The Administrator in its absolute discretion at any time may
accelerate the vesting of all or any portion of such new or additional shares of
stock, cash or securities, rights or warrants to purchase securities or shares
or other securities acquired by the exercise of such rights or warrants.
(g)    The Company may instruct the transfer agent for its Common Stock to place
a legend on the certificates representing the Restricted Stock or otherwise note
its records as to the restrictions on transfer set forth in this Agreement.
3.    Vesting Schedule. Except as provided in Section 4, and subject to
Section 5, the Shares of Restricted Stock awarded by this Agreement will vest in
accordance with the vesting provisions set forth in the Notice of Grant. Shares
of Restricted Stock scheduled to vest on a certain date or upon the occurrence
of a certain condition will not vest in Participant in accordance with any of
the provisions of this Agreement, unless Participant will have been continuously
a Service Provider from the Date of Grant until the date such vesting occurs.
4.    Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock at any time, subject to the terms of the Plan. If
so accelerated, such Restricted Stock will be considered as having vested as of
the date specified by the Administrator.
5.    Forfeiture upon Termination of Status as a Service Provider.
Notwithstanding any contrary provision of this Agreement, the balance of the
Shares of Restricted Stock that have not vested at the time of Participant’s
termination as a Service Provider for any reason will be forfeited and
automatically transferred to and reacquired by the Company at no cost to the
Company upon the date of such termination and Participant will have no further
rights thereunder. Participant will not be entitled to a refund of the price
paid for the Shares of Restricted Stock, if any, returned to the Company
pursuant to this Section 5. Participant hereby appoints the Escrow Agent with
full power of substitution, as Participant’s true and lawful attorney-in-fact
with irrevocable power and authority in the name and on behalf of Participant to
take any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares to the Company upon such
termination of service.
6.    Death of Participant. Any distribution or delivery to be made to
Participant under this Agreement will, if Participant is then deceased, be made
to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
7.    Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares of Restricted Stock may be
released from the escrow established pursuant to Section 2, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by Participant with respect to the payment of income, employment and other
taxes which the Company determines must be withheld with respect to such Shares.
The Administrator, in its sole discretion and pursuant to such procedures as it
may specify from time to time, may permit or require Participant to satisfy such
tax withholding obligation, in whole or in part (without limitation) by
(a) paying cash, (b) electing to have the Company withhold otherwise deliverable
Shares having a Fair Market Value equal to the minimum amount required to be
withheld, (c) delivering to the Company already vested and owned Shares having a
Fair Market Value equal to the amount required to be withheld, or (d) selling a
sufficient number of such Shares otherwise deliverable to Participant through
such means as the Company may determine in its sole discretion (whether through
a broker or otherwise) equal to the amount required to be withheld. To the
extent determined appropriate by the Company in its discretion, it will have the
right (but not the obligation) to satisfy any tax withholding obligations by
reducing the number of Shares otherwise deliverable to Participant and, until
determined otherwise by the Company, this will be the method by which such tax
withholding obligations are satisfied. If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time any applicable Shares otherwise are scheduled to vest
pursuant to Sections 3 or 4 or tax withholding obligations related to the
applicable Shares otherwise are due, Participant will permanently forfeit such
Shares and the Shares will be returned to the Company at no cost to the Company.
8.    Rights as Shareholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
shareholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to Participant or the Escrow Agent. Except as provided in
Section 2(f), after such issuance, recordation and delivery, Participant will
have all the rights of a shareholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.
9.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE SHARES OF RESTRICTED STOCK PURSUANT TO THE VESTING
SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL
OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT)
AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS RESTRICTED STOCK OR
ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE
SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.
10.    Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company at MINDBODY, Inc., 4051
Broad Street, Suite 220, San Luis Obispo, California 93401, or at such other
address as the Company may hereafter designate in writing.
11.    Grant is Not Transferable. Except to the limited extent provided in
Section 6, the unvested Shares subject to this grant and the rights and
privileges conferred hereby will not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of any
unvested Shares of Restricted Stock subject to this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.
12.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
13.    Additional Conditions to Release from Escrow. The Company will not be
required to issue any certificate or certificates for Shares hereunder or
release such Shares from the escrow established pursuant to Section 2 prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body or
the securities exchange on which the Shares are then registered, which the
Administrator will, in its absolute discretion, deem necessary or advisable;
(c) the obtaining of any approval or other clearance from any state or federal
governmental agency, which the Administrator will, in its absolute discretion,
determine to be necessary or advisable; and (d) the lapse of such reasonable
period of time following the date of grant of the Restricted Stock as the
Administrator may establish from time to time for reasons of administrative
convenience.
14.    Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.
15.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares of Restricted Stock have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
16.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Shares of Restricted Stock awarded under
the Plan or future Restricted Stock that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
17.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
18.    Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
19.    Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A of the Code in connection to this Award of
Restricted Stock.
20.    Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Award of
Restricted Stock under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
21.    Governing Law. This Agreement will be governed by the laws of California,
without giving effect to the conflict of law principles thereof. For purposes of
litigating any dispute that arises under this Award of Restricted Stock or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of California, and agree that such litigation will be conducted in the
courts of San Luis Obispo County, California, or the federal courts for the
United States for the Central District of California, and no other courts, where
this Award of Restricted Stock is made and/or to be performed.



MINDBODY, INC.

2015 EQUITY INCENTIVE PLAN

GLOBAL RESTRICTED STOCK UNIT AGREEMENT
Unless otherwise defined herein, the terms defined in the MINDBODY, Inc. 2015
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Global Restricted Stock Unit Agreement, including the Notice of Restricted Stock
Unit Grant (the “Notice of Grant”), the Terms and Conditions of Restricted Stock
Unit Grant, attached hereto as Exhibit A, and the Country-Specific Terms and
Conditions, attached hereto as Exhibit B (collectively this “Award Agreement”).
NOTICE OF RESTRICTED STOCK UNIT GRANT


Participant:                                    
Address:                                    
                                        
Participant has been granted the right to receive an Award of Restricted Stock
Units, subject to the terms and conditions of the Plan and this Award Agreement,
as follows:
Grant Number                                    
Date of Grant                                    
Vesting Commencement Date                            
Number of Restricted Stock Units                            


Vesting Schedule:


Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Units will vest in accordance with the following schedule:
[Vesting Schedule to Come.]
In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Restricted Stock Units, the Restricted Stock
Units and Participant’s right to acquire any Shares hereunder will immediately
terminate.


For purposes of this Award, Participant’s status as a Service Provider will be
considered terminated as of the date Participant is no longer actively providing
services to MINDBODY, Inc. (the “Company”) or any Parent or Subsidiary
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is employed or the terms of Participant’s employment or service agreement, if
any), and unless otherwise expressly provided in this Award Agreement or
determined by the Company, Participant’s right to vest in this Award under the
Plan, if any, will terminate as of such date and will not be extended by any
notice period (e.g., Participant’s period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where Participant is employed
or the terms of Participant’s employment or service agreement, if any). The
Administrator shall have the exclusive discretion to determine when Participant
is no longer actively providing services for purposes of his or her Award grant
(including whether Participant may still be considered to be providing services
while on a leave of absence).


By Participant’s signature and the signature of the representative of the
Company below, Participant and the Company agree that this Award of Restricted
Stock Units is granted under and governed by the terms and conditions of the
Plan and this Award Agreement. Participant has reviewed the Plan and this Award
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Award Agreement and fully understands all
provisions of the Plan and this Award Agreement. Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and this Award Agreement.
Participant further agrees to notify the Company upon any change in the
residence address indicated above.


PARTICIPANT                    MINDBODY, INC.




                                            
Signature                    By


                                            
Print Name                    Title


            











EXHIBIT A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT
1.Grant. The Company hereby grants to the individual named in the Notice of
Grant (the “Participant”) under the Plan an Award of Restricted Stock Units,
subject to all of the terms and conditions in this Award Agreement and the Plan,
which are incorporated herein by reference. Subject to Section 19(c) of the
Plan, in the event of a conflict between the terms and conditions of the Plan
and the terms and conditions of this Award Agreement, the terms and conditions
of the Plan will prevail.
2.Company’s Obligation to Pay. Each Restricted Stock Unit represents the right
to receive a Share on the date it vests. Unless and until the Restricted Stock
Units will have vested in the manner set forth in Sections 3 or 4 of this Award
Agreement, Participant will have no right to payment of any such Restricted
Stock Units. Prior to the actual payment of any vested Restricted Stock Units,
such Restricted Stock Units will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company. Any
Restricted Stock Units that vest in accordance with Sections 3 or 4 of this
Award Agreement will be paid to Participant (or in the event of Participant’s
death, to his or her estate) in whole Shares, subject to Participant satisfying
any Tax-Related Items as set forth in Section 7 of this Award Agreement. Subject
to the provisions of Section 4 of this Award Agreement, such vested Restricted
Stock Units shall be paid in whole Shares as soon as practicable after vesting,
but in each such case within the period of sixty (60) days following the vesting
date. In no event will Participant be permitted, directly or indirectly, to
specify the taxable year of the payment of any Restricted Stock Units payable
under this Award Agreement.
3.Vesting Schedule. Except as provided in Section 4 of this Award Agreement, and
subject to Section 5 of this Award Agreement, the Restricted Stock Units awarded
by this Award Agreement will vest in accordance with the vesting provisions set
forth in the Notice of Grant. Restricted Stock Units scheduled to vest on a
certain date or upon the occurrence of a certain condition will not vest in
accordance with any of the provisions of this Award Agreement unless Participant
will have been continuously a Service Provider from the Date of Grant until the
date such vesting occurs.
4.Administrator Discretion. The Administrator, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
unvested Restricted Stock Units at any time, subject to the terms of the Plan.
If so accelerated, such Restricted Stock Units will be considered as having
vested as of the date specified by the Administrator. For U.S. taxpayers, the
payment of Shares vesting pursuant to this Section 4 shall in all cases be paid
at a time or in a manner that is exempt from, or complies with, Section 409A.


Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under Section 409A if paid
to Participant on or within the six (6) month period following Participant’s
termination as a Service Provider, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of Participant’s termination as a Service Provider,
unless Participant dies following his or her termination as a Service Provider,
in which case, the Restricted Stock Units will be paid in Shares to
Participant’s estate as soon as practicable following his or her death. It is
the intent of this Award Agreement that it and all payments and benefits
hereunder be exempt from, or comply with, the requirements of Section 409A so
that none of the Restricted Stock Units provided under this Award Agreement or
Shares issuable thereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to be so exempt or
so comply. Each payment payable under this Award Agreement is intended to
constitute a separate payment for purposes of U.S. Treasury Regulation Section
1.409A-2(b)(2). For purposes of this Award Agreement, “Section 409A” means
Section 409A of the Code, and any final U.S. Treasury Regulations and U.S.
Internal Revenue Service guidance thereunder, as each may be amended from time
to time.
5.Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Award Agreement, the balance of the Restricted
Stock Units that have not vested as of the time of Participant’s termination as
a Service Provider for any or no reason and Participant’s right to acquire any
Shares hereunder will immediately terminate.
6.Death of Participant. Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, if so allowed by the Administrator in its
sole discretion, or if no beneficiary survives Participant, the administrator or
executor of Participant’s estate. Any such transferee must furnish the Company
with (a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.
Notwithstanding the foregoing, if Participant is employed outside the United
States, Participant is not permitted to designate a beneficiary under this Award
Agreement.
7.Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by the Company or, if different, Participant’s employer (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to Participant’s participation in the Plan and legally applicable to
Participant (“Tax-Related Items”), is and remains Participant’s responsibility
and may exceed the amount, if any, actually withheld by the Company or the
Employer. Further, notwithstanding any contrary provision of this Award
Agreement, no Shares will be issued to Participant, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by Participant with respect to the payment of any Tax-Related Items which
the Company determines must be withheld with respect to such Shares. Prior to
vesting and/or settlement of the Restricted Stock Units, Participant will pay or
make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all Tax-Related Items. In this regard, Participant authorizes the
Company and/or the Employer to withhold all Tax-Related Items from his or her
wages or other cash compensation paid to Participant by the Company and/or the
Employer or from proceeds of the sale of Shares. Alternatively, or in addition,
if permissible under applicable local law, the Administrator, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit or require Participant to satisfy such Tax-Related Items, in whole or
in part (without limitation) by (a) paying cash, (b) electing to have the
Company withhold otherwise deliverable Shares, (c) delivering to the Company
already vested and owned Shares or (d) selling a sufficient number of such
Shares otherwise deliverable to Participant through such means as the Company
may determine in its sole discretion (whether through a broker or otherwise)
either through a voluntary sale or through a mandatory sale arranged by the
Company (on Participant’s behalf pursuant to this authorization). To the extent
determined appropriate by the Company in its discretion, it will have the right
(but not the obligation) to satisfy any Tax-Related Items by reducing the number
of Shares otherwise deliverable to Participant and, until determined otherwise
by the Company, this will be the method by which such Tax-Related Items are
satisfied.


Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates in Participant’s jurisdictions, in which case Participant may receive a
refund of any over-withheld amount in cash and will have no entitlement to the
equivalent in Common Stock. If the obligation for Tax-Related Items is satisfied
by withholding in Shares, for tax purposes, Participant is deemed to have been
issued the full number of Shares subject to the vested Restricted Stock Units,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items.


Participant hereby agrees that the Company does not have a duty to design or
administer the Plan or Participant’s Restricted Stock Units in a manner that
minimizes Participant’s liabilities for Tax-Related Items and that the Company
and the Employer make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of Participant’s
Restricted Stock Units, including, but not limited to, the grant, vesting or
settlement of the Restricted Stock Units, the subsequent sale of Shares acquired
pursuant to such settlement or the receipt of any dividends and/or dividend
equivalents. In addition, if Participant is subject to Tax-Related Items in more
than one jurisdiction, Participant acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
8.Nature of Grant. In accepting the award, Participant acknowledges, understands
and agrees that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(b)the Award of Restricted Stock Units is exceptional, voluntary and occasional
and does not create any contractual or other right to receive future awards of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units, even if
Restricted Stock Units have been awarded in the past;
(c)all decisions with respect to future Restricted Stock Units or other awards,
if any, will be at the sole discretion of the Company;
(d)Participant is voluntarily participating in the Plan;
(e)the Award of Restricted Stock Units and the Shares subject to the Restricted
Stock Units, and the income and value of same, are not intended to replace any
pension rights or compensation;
(f)the Award of Restricted Stock Units and the Shares subject to the Restricted
Stock Units, and the income and value of same, are not part of normal or
expected compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, holiday pay, pension or retirement or welfare benefits or
similar payments;
(g)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(h)unless otherwise provided in the Plan or by the Company in its discretion,
the Restricted Stock Units and the benefits evidenced by this Award Agreement do
not create any entitlement to have the Restricted Stock Units or any such
benefits transferred to, or assumed by, another company nor be exchanged, cashed
out or substituted for, in connection with any corporate transaction affecting
the Common Stock;
(i)unless otherwise agreed with the Company in writing, the Restricted Stock
Units and the Shares subject to the Restricted Stock Units, and the income and
value of same, are not granted as consideration for, or in connection with, the
service Participant may provide as a director of a Subsidiary or affiliate of
the Company; and
(j)the following provisions apply only if Participant is providing services
outside the United States:
(i)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from the termination of
Participant as a Service Provider (for any reason whatsoever whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where Participant is employed or the terms of Participant’s employment or
service agreement, if any), and in consideration of the award of the Restricted
Stock Units to which Participant is otherwise not entitled, Participant
irrevocably agrees never to institute any claim against the Company, the
Employer or any other Parent or Subsidiary, waives his or her ability, if any,
to bring any such claim, and releases the Company, the Employer or any other
Parent or Subsidiary from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, Participant shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim; and
(ii)Participant acknowledges and agrees that neither the Company, the Employer
nor any Parent or Subsidiary shall be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar
that may affect the value of the Restricted Stock Units or of any amounts due to
Participant pursuant to the settlement of the Restricted Stock Units or the
subsequent sale of any Shares acquired upon settlement.
9.Data Privacy. Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other grant materials
(“Data”) by and among, as applicable, the Employer, the Company and any Parent
or Subsidiary for the exclusive purpose of implementing, administering and
managing Participant’s participation in the Plan.


Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, email address, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Restricted Stock Units or any other entitlement to
shares of stock or equivalent benefits awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor, for the exclusive purpose of
implementing, administering and managing the Plan.


Participant understands that Data will be transferred to UBS Financial Services
Inc. or such stock plan service provider as may be selected by the Company from
time to time, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients of Data may be located in the United States or elsewhere, and that
the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that if he or she resides outside the United States, he or she may request a
list with the names and addresses of any potential recipients of Data by
contacting his or her local human resources representative. Participant
authorizes the Company and any possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer Data, in electronic or other
form, for the sole purpose of implementing, administering and managing his or
her participation in the Plan. Participant understands that Data will be held
only as long as is necessary to implement, administer and manage Participant’s
participation in the Plan. Participant understands if he or she resides outside
the United States, he or she may, at any time, view Data, request information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his or her local human resources representative. Further,
Participant understands that he or she is providing the consents herein on a
purely voluntary basis. If Participant does not consent, or if Participant later
seeks to revoke his or her consent, his or her employment status or service with
the Employer will not be affected; the only consequence of refusing or
withdrawing Participant’s consent is that the Company would not be able to grant
Restricted Stock Units or other equity awards to Participant or administer or
maintain such awards. Therefore, Participant understands that refusing or
withdrawing his or her consent may affect Participant’s ability to participate
in the Plan. For more information on the consequences of Participant’s refusal
to consent or withdrawal of consent, Participant understands that he or she may
contact his or her local human resources representative.


Finally, upon request of the Company or the Employer, Participant agrees to
provide an executed data privacy consent form to the Employer or the Company (or
any other agreements or consents that may be required by the Employer or the
Company) that the Company and/or the Employer may deem necessary to obtain under
the data privacy laws in Participant’s country, either now or in the future.
Participant understands that he or she will not be able to participate in the
Plan if he or she fails to execute any such consent or agreement requested by
the Company and/or the Employer.
10.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and the receipt of dividends and distributions on such Shares.
11.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY OR THE EMPLOYER, AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THIS AWARD OF RESTRICTED STOCK UNITS OR ACQUIRING SHARES HEREUNDER. PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY OR THE
EMPLOYER TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY
TIME, WITH OR WITHOUT CAUSE.
12.Address for Notices. Any notice to be given to the Company under the terms of
this Award Agreement will be addressed to the Company at MINDBODY, Inc., 4051
Broad Street, Suite 220, San Luis Obispo, CA 93401, USA or at such other address
as the Company may hereafter designate in writing.
13.Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby may not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and may not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
14.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
15.Additional Conditions to Issuance of Shares. If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any state,
federal or foreign law, the tax code and related regulations or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the issuance of Shares to Participant (or his or her estate)
hereunder, such issuance will not occur unless and until such listing,
registration, qualification, rule compliance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company. Where the Company determines that the delivery of the payment of any
Shares will violate any state, federal or foreign securities or exchange laws or
other applicable laws, the Company will defer delivery until the earliest date
at which the Company reasonably anticipates that the delivery of Shares will no
longer cause such violation. The Company has sole discretion in its efforts to
meet the requirements of any such local, state, federal or foreign law or
securities exchange and to obtain any such consent or approval of any such
governmental authority or securities exchange.
16.Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.
17.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to Restricted Stock Units awarded under
the Plan or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
18.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.
19.Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.
20.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant understands and agrees that Participant
should consult with his or her own personal tax, legal and financial advisors
regarding his or her participation in the Plan before taking any action related
to the Plan.
21.Modifications to the Award Agreement. This Award Agreement constitutes the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable for any legal or administrative reasons, in its
sole discretion and without the consent of Participant, including but not
limited to the compliance with Section 409A.
22.Amendment, Suspension or Termination of the Plan. By accepting this award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
23.Governing Law and Venue. This Award Agreement will be governed by the laws of
California, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Award of Restricted
Stock Units or this Award Agreement, the parties hereby submit to and consent to
the jurisdiction of the State of California, and agree that such litigation will
be conducted in the courts of San Luis Obispo County, California, or the federal
courts for the United States for the Central District of California, and no
other courts, where the Award of Restricted Stock Units is made and/or to be
performed.
24.Language. If Participant has received this Award Agreement, or any other
document related to this Award of Restricted Stock Units and/or the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.
25.Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges that
Participant may be subject to insider trading restrictions and/or market abuse
laws based on the exchange on which the Shares are listed and in applicable
jurisdictions, including the United States, Participant’s country and the
designated broker’s country, which may affect his or her ability to accept,
acquire, sell or otherwise dispose of the Shares, rights to the Shares (i.e.,
Restricted Stock Units) or rights linked to the value of the Shares under the
Plan during such times as Participant is considered to have “inside information”
regarding the Company (as defined by the laws in the applicable jurisdictions).
Local insider trading laws and regulations may prohibit the cancellation or
amendment of orders Participant placed before Participant possessed inside
information. Furthermore, Participant could be prohibited from (i) disclosing
the inside information to any third party, which may include fellow employees
and (ii) “tipping” third parties or causing them otherwise to buy or sell
securities. Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under any applicable
Company insider trading policy. Participant acknowledges that it is
Participant’s responsibility to comply with any applicable restrictions, and
Participant is advised to speak to his or her personal advisor on this matter.
26.Foreign Asset/Account, Exchange Control, and Tax Reporting. Participant may
be subject to foreign asset/account, exchange control and/or tax reporting
requirements as a result of the acquisition, holding and/or transfer of Shares
or cash (including dividends, dividend equivalents and the proceeds arising from
the sale of Shares) derived from his or her participation in the Plan to and/or
from a brokerage/bank account or legal entity located outside Participant’s
country of residence. The applicable laws of Participant’s country may require
that Participant report such accounts, assets, the balances therein, the value
thereof and/or the transactions related thereto to the applicable authorities in
such country. Participant acknowledges that Participant is responsible for
ensuring compliance with any applicable foreign asset/account, exchange control
and tax reporting requirements and should consult with his or her personal legal
advisor on this matter.
27.Country-Specific Terms and Conditions. Notwithstanding any provisions in this
Award Agreement, this Award of Restricted Stock Units shall be subject to the
Country-Specific Terms and Conditions for Participant’s country attached to this
Award Agreement as Exhibit B. Moreover, if Participant relocates to one of the
countries included therein, the terms and conditions for such country will apply
to Participant to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons. The Country-Specific Terms and Conditions constitute part of this Award
Agreement.
28.Waiver. Participant acknowledges that a waiver by the Company of breach of
any provision of this Award Agreement shall not operate or be construed as a
waiver of any other provision of this Award Agreement, or of any subsequent
breach by Participant or any other participant.



EXHIBIT B
COUNTRY-SPECIFIC
TERMS AND CONDITIONS


Certain capitalized terms used but not defined in these Country-Specific Terms
and Conditions (“Country-Specific Terms”) have the meanings set forth in the
Plan and/or in the Award Agreement.


Terms and Conditions


These Country-Specific Terms include additional terms and conditions that govern
the Award of Restricted Stock Units granted to Participant under the Plan if he
or she resides and/or works in one of the countries listed below. If Participant
is a citizen or resident (or is considered as such for local law purposes) of a
country other than the country in which Participant is currently residing and/or
working, or if Participant relocates to another country after the award of the
Restricted Stock Units, the Company shall, in its discretion, determine to what
extent these Country-Specific Terms contained herein shall be applicable to
Participant.


Notifications


These Country-Specific Terms may also include information regarding exchange
controls and certain other issues of which Participant should be aware with
respect to participation in the Plan. The information is based on the
securities, exchange control, and other laws in effect in the respective
countries as of February 2018. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that Participant not
rely on the information in these Country-Specific Terms as the only source of
information relating to the consequences of his or her participation in the Plan
because the information may be out of date at the time Participant vests in the
Restricted Stock Units or sells Shares acquired under the Plan.


In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation, and the Company is not in a
position to assure Participant of a particular result. Accordingly, Participant
is advised to seek appropriate professional advice as to how the relevant laws
in his or her country may apply to Participant’s situation.


Finally, if Participant is a citizen or resident (or is considered as such for
local law purposes) of a country other than the country in which Participant is
currently residing and/or working, or if Participant relocates to another
country after the award of the Restricted Stock Units, the notifications
contained herein may not be applicable to Participant in the same manner.


AUSTRALIA


Terms and Conditions


Australian Offer Document


This offer of Restricted Stock Units is intended to comply with the provisions
of the Corporations Act 2001, ASIC Regulatory Guide 49 and ASIC Class Order CO
14/1000. Additional details are set forth in the Offer Document for the offer of
Restricted Stock Units to Australian resident employees, which will be provided
to Participant with this Award Agreement.


Exchange Control Information
Exchange control reporting is required for cash transactions exceeding AUD10,000
and for international fund transfers. If an Australian bank is assisting with
the transaction, the bank will file the report on behalf of Participant.


Tax Notification


Subdivision 83A-C of the Income Tax Assessment Act, 1997 applies to the
Restricted Stock Units granted under the Plan, such that the Restricted Stock
Units are intended to be subject to deferred taxation.


UNITED KINGDOM


Terms and Conditions


Joint Election for Transfer of Liability for Employer National Insurance
Contributions


As a condition of participating in the Plan, Participant agrees to accept
liability for any secondary Class 1 national insurance contributions which may
be payable by the Employer in connection with any event giving rise to tax
liability in relation to this Award (the “Employer NICs”). The Employer NICs may
be collected by the Company or, if different, the Employer using any of the
methods described in Section 7 of Exhibit A of this Award Agreement. Without
prejudice to the foregoing, Participant agrees to execute a joint election with
the Company or the Employer (a “Joint Election”), the form of such Joint
Election being formally approved by Her Majesty’s Revenue and Customs (“HMRC”),
and any other consent or elections required to accomplish the transfer of the
Employer NICs to Participant. Participant further agrees to execute such other
elections as may be required by any successor to the Company and/or the Employer
for the purpose of continuing the effectiveness of Participant's Joint Election.
Participant must enter into the Joint Election attached to this Exhibit B
concurrent with the execution of the Award Agreement.




Responsibility for Taxes


The following provisions supplement Section 7 of Exhibit A of this Award
Agreement:


Without limitation to Section 7 of Exhibit A of this Award Agreement,
Participant agrees that Participant is liable for all Tax-Related Items and
hereby covenants to pay all such Tax-Related Items as and when requested by the
Company or, if different, the Employer or by Her Majesty’s Revenue and Customs
(“HMRC”) (or any other tax authority or any other relevant authority).
Participant also agrees to indemnify and keep indemnified the Company or the
Employer against any Tax-Related Items that they are required to pay or withhold
or have paid or will pay to HMRC (or any other tax authority or any other
relevant authority) on Participant’s behalf.


Notwithstanding the foregoing, if Participant is a director or executive officer
of the Company (within the meaning of Section 13(k) of the Exchange Act),
Participant may not be able to indemnify the Company or the Employer for the
amount of any income tax not collected from or paid by Participant within 90
days of the end of the U.K. tax year in which the event giving rise to the
Tax-Related Items occurs (the “Due Date”), as it may be considered to be a loan.
In this case, the income tax not collected or paid by the Due Date may
constitute a benefit to Participant on which additional income tax and national
insurance contributions (“NICs”) may be payable. Participant will be responsible
for reporting any income tax due on this additional benefit directly to HMRC
under the self-assessment regime and for reimbursing the Company or the Employer
(as applicable) for the value of any employee NICs due on this additional
benefit, which the Company and/or the Employer may recover from Participant by
any of the means referred to in Section 7 of Exhibit A of this Award Agreement.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





Joint Election for Transfer of Liability for
Employer National Insurance Contributions to Employee
Election to Transfer the Employer’s National Insurance Liability to the Employee
This Election is between:
A.
The individual who has obtained authorised access to this Election (the
“Employee”), who is employed by a UK company listed in the attached Schedule
(the “Employer”) and who is eligible to receive stock options and/or restricted
stock units (collectively, “Awards”) pursuant to the MINDBODY, Inc. 2015 Equity
Incentive Plan (the “Plan”), and

B.
MINDBODY, Inc. with its registered office at 4051 Broad Street, Suite 220, San
Luis Obispo, CA 93401, USA (the “Company”), which may grant Awards under the
Plan and is entering into this Election on behalf of the Employer.

1.
Introduction

1.1
This Election relates to all Awards granted to the Employee under the Plan up to
the termination date of the Plan.

1.2
In this Election the following words and phrases have the following meanings:

(a)
“Chargeable Event” means, in relation to the Awards:

(i)
the acquisition of securities pursuant to the Awards (within section 477(3)(a)
of ITEPA 2003);

(ii)
the assignment (if applicable) or release of the Awards in return for
consideration (within section 477(3)(b) of ITEPA 2003);

(iii)
the receipt of a benefit in connection with the Awards, other than a benefit
within (i) or (ii) above (within section 477(3)(c) of ITEPA 2003);

(iv)
post-acquisition charges relating to the Awards and/or shares acquired pursuant
to the Awards (within section 427 of ITEPA 2003); and/or

(v)
post-acquisition charges relating to the Awards and/or shares acquired pursuant
to the stock options (within section 439 of ITEPA 2003).

(b)
“ITEPA 2003” means the Income Tax (Earnings and Pensions) Act 2003.

(c)
“SSCBA” means the Social Security Contributions and Benefits Act 1992.

1.3
This Election relates to the Employer’s secondary Class 1 National Insurance
Contributions (the “Employer’s Liability”) which may arise on the occurrence of
a Chargeable Event in respect of the Awards pursuant to section 4(4)(a) and/or
paragraph 3B(1A) of Schedule 1 of the SSCBA.

1.4
This Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of section 4B(2) of either the SSCBA, or the Social Security
Contributions and Benefits (Northern Ireland) Act 1992.

1.5
This Election does not apply to the extent that it relates to relevant
employment income which is employment income of the earner by virtue of Chapter
3A of Part VII of ITEPA 2003 (employment income: securities with artificially
depressed market value).

2.
The Election

The Employee and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability on the Chargeable Event is hereby
transferred to the Employee. The Employee understands that, by signing or
electronically accepting this Election, he or she will become personally liable
for the Employer’s Liability covered by this Election. This Election is made in
accordance with paragraph 3B(1) of Schedule 1 of the SSCBA.
3.
Payment of the Employer’s Liability

3.1
The Employee hereby authorises the Company and/or the Employer to collect the
Employer’s Liability from the Employee at any time after the Chargeable Event:

(i)
by deduction from salary or any other payment payable to the Employee at any
time on or after the date of the Chargeable Event; and/or

(ii)
directly from the Employee by payment in cash or cleared funds; and/or

(iii)
by arranging, on behalf of the Employee, for the sale of some of the securities
which the Employee is entitled to receive in respect of the Awards; and/or

(iv)
by any other means specified in the applicable award agreement.

3.2
The Company hereby reserves for itself and the Employer the right to withhold
the transfer of any securities related to the Awards to the Employee until full
payment of the Employer’s Liability is received.

3.3
The Company agrees to procure the remittance by the Employer of the Employer’s
Liability to Her Majesty’s Revenue & Customs on behalf of the Employee within 14
days after the end of the UK tax month during which the Chargeable Event occurs
(or within 17 days after the end of the UK tax month during which the Chargeable
Event occurs if payments are made electronically).

4.
Duration of Election

4.1
The Employee and the Company agree to be bound by the terms of this Election
regardless of whether the Employee is transferred abroad or is not employed by
the Employer on the date on which the Employer’s Liability becomes due.

4.2
Any reference in this Election to the Company and/or the Employer shall include
that entity’s successors in title and assigns as permitted in accordance with
the terms of the Plan and relevant award agreement. This Election will continue
in effect in respect of any awards which replace the Awards in circumstances
where section 483 of ITEPA 2003 applies.

4.3
This Election will continue in effect until the earliest of the following:

(i)
the Employee and the Company agree in writing that it should cease to have
effect;

(ii)
on the date the Company serves written notice on the Employee terminating its
effect;

(iii)
on the date Her Majesty’s Revenue & Customs withdraws approval of this Election;
or

(iv)
after due payment of the Employer’s Liability in respect of the entirety of the
Awards to which this Election relates or could relate, such that the Election
ceases to have effect in accordance with its terms.

4.4
This Election will continue in force regardless of whether the Employee ceases
to be an employee of the Employer.

Acceptance by the Employee


The Employee acknowledges that, by signing this Election, the Employee agrees to
be bound by the terms of this Election.


Name
______________________________



Signature
______________________________



Date
______________________________

[OR
The Employee acknowledges that, by clicking on the [“Accept”] box, the Employee
agrees to be bound by the terms of this Election.]


Acceptance by the Company


The Company acknowledges that, by signing this Election or arranging for the
scanned signature of an authorized representative to appear on this Election,
the Company agrees to be bound by the terms of this Election.


Signature for and on


behalf of the Company
____________________________



Position
____________________________



Date
____________________________




Schedule of Employer Companies


The employing company to which this Election relates is:


Name
MINDBODY, Ltd.
Registered Office:
Arcadia House, Maritime Walk
Southampton, England, SO14 3TL
Company Registration Number:
7714147
Corporation Tax Reference:
623 89734 09985
PAYE Reference:
120/WA66465









-14-